TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                ON MOTION FOR REHEARING



                                        NO. 03-13-00182-CR
                                        NO. 03-13-00183-CR
                                        NO. 03-13-00184-CR
                                        NO. 03-13-00185-CR



                                Ray Mendoza Miranda, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
                 NOS. CR-09-509, CR-09-0522, CR-10-0921, CR-09-0521
                 HONORABLE BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On May 7, 2013, these appeals were dismissed for want of jurisdiction based on the

trial court’s certifications that these are plea-bargain cases and that appellant Ray Mendoza Miranda

has no rights of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Miranda has filed a motion for rehearing,

asserting that the trial court’s certifications are incorrect. Though Miranda does not dispute that he

pleaded guilty to each of the four offenses of theft, he contends that his pleas were not the result of

any plea bargain with the State. See Tex. Penal Code § 31.03(a). Alternatively, Miranda argues that

he is at least entitled to appeal the trial court’s pretrial rulings on his motions to quash.
                A trial court shall enter a certification of the defendant’s right of appeal each time it

enters a judgment of guilty or other appealable order. Tex. R. App. P. 25.2(a)(2). In a plea-bargain

case, a defendant may appeal only those matters that were raised by written motion filed and

ruled on before trial, or after getting the court’s permission to appeal. Id. Under the rules of

appellate procedure, a plea-bargain case is a case in which the defendant’s plea was guilty or

nolo contendere and the punishment did not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. Id. Here, both the clerk’s records and the reporter’s record suggests

that these cases may not in fact be plea-bargain cases and, as a result, the trial court’s certifications

may be defective.

                The clerk’s record in each cause includes a document entitled “plea bargain

agreement,” indicating that Miranda pleaded guilty to each offense. In the “court’s admonishments

to the defendant and defendant’s written waiver of rights,” attached to each plea-bargain agreement,

Miranda acknowledges that he “waives and abandons his right of appeal in [each] cause, including

rights of appeal as to any pre-trial matters and competency of defense counsel.” However, none of

the plea-bargain documents include any recommendation on punishment, but instead simply state

that the agreement is “open to court on punishment and stacking.”

                Further, the reporter’s record reveals that no recommendation by the State was

recited into the record when Miranda entered his guilty pleas in open court. Upon conclusion of a

subsequent punishment hearing, the trial court assessed punishment at imprisonment for the

maximum amount allowed for each of the offenses, plus restitution. The court ordered Miranda’s

sentences to be served consecutively, with the exception of each of the two-year sentences assessed

on the three state felony offenses, which are to be served concurrently. Based on the record before

                                                   2
us, it is unclear whether Miranda’s guilty pleas were made in exchange for any recommendation by

the State with respect to punishment.

                We are required to examine a certification for defectiveness—“correct in form but

which, when compared to the record before the court, proves to be inaccurate”—and use Rule 37.1

and 34.5(c) to obtain an accurate certification. Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim.

App. 2005). The records in these cases appear to be inconsistent with the trial court’s certifications.

Accordingly, to resolve these inconsistencies, we withdraw our opinion and judgments dated May

7, 2013, and reinstate these appeals. Further, we abate these appeals for fourteen days and instruct

the trial court to prepare and send to this Court amended certifications that indicate whether, in

light of the inconsistencies in the records, these are in fact plea-bargain cases and the extent of

Miranda’s rights of appeal, if any, from the judgments of conviction.1 See Tex. R. App. P. 25.2(a), (f).

Supplemental clerk’s records containing the district clerk’s amended certifications shall be

forwarded to the clerk of this Court no later than July 17, 2013.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Abated on Motion for Rehearing

Filed: July 3, 2013

Do Not Publish


       1
        The clerk’s record in each cause shows that motions to quash indictments were filed by
Miranda prior to trial.

                                                   3